Exhibit 10.2 REAL INDUSTRY, INC.PERFORMANCE SHARE AGREEMENT THIS AMENDED AND RESTATED AGREEMENT is made and entered into as of this 20th day of May, 2016 and amends and restates that certain Agreement made and entered into as of the 1st day of June, 2015 (the “Date of Grant”) by and between Real Industry, Inc. (f/k/a Signature Group Holdings, Inc.), a Delaware corporation (the “Company”), and Craig T. Bouchard (the “Employee”), pursuant to the Amended and Restated Real Industry, Inc. 2015 Equity Award Plan (the “Plan”). This Agreement and the award contained herein are subject to the terms and conditions set forth in the Plan, which are incorporated by reference herein, and the following terms and conditions:
